Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “wherein the centrifugal pump is configured so that rotational acceleration of the centrifugal pump is substantially synchronised to at least one of opening a heart valve and closing the heart valve” which recites that rotational acceleration is substantially synchronized to either opening a heart valve or closing the heart valve or both but then seems to contradict this recitation since the claim later recites “wherein the impeller is configured to 1)  increase in acceleration responsive to opening of the mitral valve and 2) decrease in acceleration responsive to closing the mitral valve” which recites synchronization to both opening a heart valve and closing the heart valve, clarification is required. Claim 1 recites “wherein the impeller is configured to 1) increase in acceleration responsive to opening of the mitral valve and 2) decrease in acceleration responsive to closing the mitral valve” it is unclear what additional structural limitations of the impeller applicant is attempting to claim by reciting the impeller is configured to 1) increase in acceleration responsive to opening of the mitral valve and 2) decrease in acceleration responsive to closing the mitral valve. Is it the ability of the impeller to vary rotational acceleration based on a timing since there is no sensing of the closing and opening of the mitral valve claimed? clarification is required. Claims 3-16 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1. For the purposes of examination the claims have been interpreted to include impellers that can vary their acceleration based on timing, etc., e.g. pulsatile flow based on heartbeat. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4-5.10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0173693 to Landsberg (Landsberg) (previously cited).
In reference to at least claim 1
Landsberg teaches a single cannula ventricular-assist method and apparatus which discloses a ventricle assist device (e.g. Fig 1, para. [0105]-[0106]), the device comprising; a device body with a housing (e.g. 18), a centrifugal pump including an impeller disposed in a portion of the housing (e.g. centrifugal pump, para [0197]); an inlet (e.g. 14, 16) configured to allow a flow of blood into the device body housing (e.g. inflow of blood, para. [0106]) and an outlet (e.g. 14, 17) configured to allow the flow of blood from the device body housing (e.g. outflow of blood, para. [0106]); wherein the rotational acceleration of the centrifugal pump is substantially synchronized to at least one of opening a heart valve and closing the heart valve (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart disclosed would involve synchronizing the rotors to both aortic and mitral valve functions, para. [0052]-[0055], [0106]-[0110]), wherein the heart valve is a mitral valve (e.g. it is inherent that the synchronization of the flow with the natural systole and diastole of the heart disclosed would involve synchronizing the rotors to both aortic and mitral valve functions, para. [0052]-[0055], [0106]-[0110]). Landsberg discloses that the speed of the pump can be continually modified to various heart rate and physical activities (e.g. para. [0160]) and synchronization of the flow with the natural systole and diastole of the heart (e.g. para. [0052]-[0055], [0106]-[0110]) including improving the failing ventricle filling during diastole and ventricle compliance during diastole (e.g. improve the ventricle compliance and coronary perfusion, during diastole, by decreasing the ventricle diastolic pressure and increasing the aortic perfusion pressure, para. [0110],[0118], [0207]), therefore it is inherent that the rotor within the pump of Landsberg has the ability to vary acceleration in coordination with the ventricle to aid in improving the failing ventricle filling during diastole and ventricle compliance during diastole including the ability to vary acceleration responsive to opening of the mitral valve and closing the mitral valve. 
In reference to at least claim 4
Landsberg disclose wherein the device causes a pressure differential in the ventricle (e.g. causes pressure differential, para. [0108]-[0109]).
In reference to at least claim 5
Landsberg discloses wherein the pressure differential is adapted to direct a flow of blood towards the aorta (e.g. pressure differential, para. [0108]-[0109] is directed towards the aorta, Fig. 1).
In reference to at least claim 10
Landsberg discloses wherein the device is configured to affect a vortical flow adjacent to the inlet (e.g. centrifugal pumps inherently generate vortex flow at the inlets, para. [0197]).
In reference to at least claim 12
Landsberg discloses wherein the housing comprises an impeller housing and a drive unit housing (e.g. actuator include any electrical motor such as centrifugal pump, para. [0197]).
In reference to at least claim 13
Landsberg discloses wherein the drive unit housing is adapted to house a drive unit of the centrifugal pump (e.g. actuator include any electrical motor such as centrifugal pump, para. [0197]).
In reference to at least claim 14
Landsberg discloses wherein the impeller housing comprises an impeller of the centrifugal pump (e.g. actuator include any electrical motor such as centrifugal pump, para. [0197]).
In reference to at least claim 15
Landsberg discloses wherein the outlet is directed towards the apex of the ventricle (e.g. outflow of blood, 14, 17 directed towards apex, Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0243489 to Haddadi (Haddadi) (previously cited) in view of US 2016/0000983 to Mohl et al. (Mohl). 
In reference to at least claim 1
Haddadi teaches a blood flow pump for ventricular assistance which discloses a ventricle assist device (e.g. pump, 1), the device comprising; a device body with a housing (e.g. housing around inlet chamber 3 and casing 2, impeller enclosure 12), an inlet (e.g. inlet chamber 3) and an outlet (e.g. upper portion of casing that includes outlet elements 7 and 8); a centrifugal pump (e.g. centrifugal pump, para. [0033]-[0034], [0039]-[0040], [0077], [0101]) including an impeller (e.g. helical blade 5, Fig. 3,8 para. [0077]), the centrifugal pump being disposed in a portion of the housing (e.g. disposed in the housing, Fig. 2) ; the inlet adapted to allow a flow of blood into the device body housing (e.g. inlet chamber 3, para. [0069]-[0073]) and an outlet adapted to allow the flow of blood from the device body housing (e.g. outlet for outflow of blood, para. [0076], [0082]); and wherein the rotational acceleration of the centrifugal pump is substantially synchronized to at least one of opening a heart valve and closing the heart valve (e.g. the synchronization of the flow with the rhythm of the heartbeat as disclosed would involve synchronizing the rotor to both aortic and mitral valve functions, para. [0047]-[0048], [0133]). Haddadi discloses synchronization of the flow with the rhythm of the heartbeat (e.g. para. [0047]-[0048], [0133]). 
Mohl teaches a ventricular assist device which discloses providing pulsatile flow acceleration to the left ventricle synchronized with the heart beat including varying the rotor speed to adapt to requirement of global hemodynamics including providing pulsatile flow acceleration in the left ventricle preferably synchronized with the heartbeat to aid in raising ventricular pressure to normal levels and the ventricular volume to the level of a healthy heart (e.g. synchronized with the heartbeat, abstract, Fig. 5, para. [0012]-[0015], [0018], [0041], [0044], [0079]-[0080]). Mohl discloses aiding the blood entering from the mitral valve (e.g. blood entering the left ventricle via the mitral valve swirls in a vortex near the apex and gets accelerated during the ejection period. In case of heart failure the heart does not provide enough acceleration of ventricular blood flow, para [0015], [0043]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Haddadi to include controls within the pump to allow varying the rotor speed to be synchronized with the heartbeat including pulsatile flow acceleration in the left ventricle synchronized with the heartbeat to aid the blood entering from the mitral valve including synchronization with blood entering from the mitral valve, as taught by Mohl, in order to yield the predictable result of allowing the pump to meet the global hemodynamics requirements of the patient and to aid in raising ventricular pressure to normal levels and the ventricular volume to the level of a healthy heart. 
In reference to at least claim 3
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein an impeller is at least partially positioned in the ventricle (e.g. placed in left ventricle, para. [0135]).
In reference to at least claim 4
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein the device causes a pressure differential in the ventricle (e.g. creates pressure differential, para. [0017], [0082]).
In reference to at least claim 5
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein the pressure differential is adapted to direct a flow of blood towards the aorta (e.g. aligned with aortic valve, para. [0018]). 
In reference to at least claim 6
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein the inlet is disposed relatively perpendicular to the outlet (e.g. inlets or opening 3d in inlet chamber 3 are perpendicular to outlet provided in upper portion of casing that includes outlet elements 7 and 8, Figs. 1-3).
In reference to at least claim 7
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein a relative distance between the inlet and the outlet is at least 10mm (e.g. length of approximately 61.8 mm, para. [0067], less than 100mm para. [0096]).
In reference to at least claim 8
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein an upper end of the housing is conically tapered to the inlet (e.g. conical shape, para. [0029], [0085]).
In reference to at least claim 10
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein the device is configured to affect a vortical flow adjacent to the inlet (e.g. avoids vortices, para. [0039], [0082]).
In reference to at least claim 11
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein the device is configured to eject a laminar flow of fluid (e.g. laminar flow, para. [0073], [0084], [0097])
In reference to at least claim 12
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein the housing comprises an impeller housing and a drive unit housing (e.g. housing may comprise an impeller housing 2/12 and motor “drive unit” housing, para. [0092]).
In reference to at least claim 13
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein the drive unit housing is configured to house a drive unit of the centrifugal pump (e.g. centrifugal pump, para. [0033]-[0034], [0039]-[0040], [0077], [0101])
In reference to at least claim 14
Haddadi modified by Mohl teaches a device according to claim 1. Haddadi further discloses wherein the impeller housing comprises an impeller of the centrifugal pump (e.g. centrifugal pump, para. [0033]-[0034], [0039]-[0040], [0077], [0101]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0243489 to Haddadi (Haddadi) in view of US 2016/0000983 to Mohl et al. (Mohl) as applied to claim 1 further in view of US 2014/0005466 to Crosby et al. (Crosby) (previously cited).
In reference to at least claim 9
Haddadi modified by Mohl teaches a device according to claim 1 but does not explicitly teach wherein a battery is disposed in the housing. 
Crosby teaches implantable medical devices which discloses that active implantable medical devices such as left ventricular assist devices generally include implanted components that includes at least one battery (e.g. battery 3, Figs. 1-2, para. [0002], [0023], [0025], [0027], [0029]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Haddadi modified by Mohl to include placing the battery within the housing in order to yield the predictable result of providing a single space for all the components of the device reducing the manufacturing cost and the bulky and cumbersome nature related to having multiple components each in their own housing and aiding in increasing system reliability.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0243489 to Haddadi (Haddadi) in view of US 2016/0000983 to Mohl et al. (Mohl) as applied to claim 1 further in view of US 2013/0338559 to Franano et al. (Franano) (previously cited). 
In reference to at least claim 16
Haddadi modified by Mohl teaches a device according to claim 3 but does not explicitly teach the impeller comprising a radiopaque marker. It was well known in the art before the effective filing date of the invention to include radiopaque elements/markers on areas of a device in which a user wishes to be visible under fluoroscopy to aid in proper positioning of the device as evidence by Franco (e.g. radiopaque markers on inflow/outflow conduits to aid in visualization for proper positioning of the device, para. [0165]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Haddadi modified by Mohl to include radiopaque markers on the impeller in order to yield the predictable result of allowing visualization of the impeller under fluoroscopy to ensure that it is properly positioned within the patient. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot since the rejections have been updated to include additional references in view of the claim amendments.  Regarding Landsberg, Landsberg discloses the synchronization of the flow with the natural systole and diastole of the heart (e.g. para. [0052]-[0055], [0106]-[0110]) and that the speed of the pump can be continually modified to various heart rate and physical activities (e.g. para. [0160]) including improving the failing ventricle filling during diastole and ventricle compliance during diastole (e.g. improve the ventricle compliance and coronary perfusion, during diastole, by decreasing the ventricle diastolic pressure and increasing the aortic perfusion pressure, para. [0110],[0118], [0207]), therefore it is inherent that the rotor within the pump of Landsberg has the ability to vary acceleration in coordination with the ventricle to aid in improving the failing ventricle filling during diastole and ventricle compliance during diastole including the ability to vary acceleration responsive to opening of the mitral valve and closing the mitral valve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792